Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 1 of 15




               EXHIBIT 25
        Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 2 of 15



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
Attorney for Respondent
By:     JEAN-DAVID BARNEA
        JESSICA JEAN HU
        ALLISON M. ROVNER
Assistant United States Attorneys
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel.: 212.637.2679/26762691
Fax: 212.637.2686
Email: Jean-David.Barnea@usdoj.gov
        Jessica.Hu@usdoj.gov
        Allison.Rovner@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CESAR FERNANDEZ-RODRIGUEZ, ROBER
 GALVEZ-CHIMBO, SHARON HATCHER,
 JONATHAN MEDINA, and JAMES WOODSON,                            20 Civ. 3315 (ER)
 individually and on behalf of all others similarly situated,

                        Petitioners,

           v.

 MARTI LICON-VITALE, in her official capacity as
 Warden of the Metropolitan Correctional Center,

                           Respondent.


        RESPONDENT’S RESPONSES AND OBJECTIONS TO PETITIONERS’
                    FIRST SET OF INTERROGATORIES

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Procedure, as well

as Local Civil Rule 33.3, Respondent Marti Licon-Vitale (“Respondent”), in her official capacity

as Warden of the Metropolitan Correctional Center (“MCC”), by her attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, responds to Petitioners’

First Set of Interrogatories (the “Requests”) as follows:
        Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 3 of 15



                        GENERAL OBJECTIONS AND RESERVATIONS

        1.      Respondent objects to the Requests to the extent they purport to require the

disclosure of information beyond the scope permitted by the Federal Rules of Civil Procedure,

the Local Rules of the United States District Court for the Southern District of New York, or

other applicable law.

        2.      Respondent objects to the Requests to the extent they seek information protected

from discovery under the attorney-client privilege, the self-evaluative or self-critical analysis

privilege, the work-product doctrine, the deliberative process privilege, or the law enforcement

privilege, or that is otherwise privileged or protected from disclosure by any applicable statute,

regulation, rule, or doctrine.

        3.      Respondent objects to the Requests to the extent they purport to require the

disclosure of information protected by the Privacy Act of 1974, 5 U.S.C. § 552a (the “Privacy

Act”) or the Health Insurance Portability and Accountability Act, 42 U.S.C. § 1320d et seq.

(“HIPAA”).

        4.      Respondent objects to the Requests to the extent they call for the disclosure of

information not relevant to a claim or defense in this litigation and/or not proportional to the

needs of the case and/or would be unduly burdensome or oppressive to answer.

        5.      Respondent objects to the Requests to the extent they seek the disclosure of

information that is publicly available to, previously provided to, otherwise within the possession,

custody or control of, or readily obtainable by, petitioners, their agents and/or counsel, such that

the requested disclosure is unduly burdensome or expensive to the United States.

        6.      Petitioners’ Requests are being answered subject to the limitation that the

investigation and discovery in this action are ongoing. Respondent expressly reserves the right



                                                  2
        Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 4 of 15



to supplement, clarify, revise, or correct any or all of these responses at any time. By making

the following responses to the Requests, Respondent does not waive, and hereby expressly

reserves, the right to assert any and all objections as to the admissibility of such responses into

evidence at the trial of this action, or in any other proceedings, on any and all grounds, including,

but not limited to, competency, relevancy, materiality, and privilege. Further, Respondent

provides the responses below without in any manner implying or admitting that she considers

any item in the Requests or any response thereto to be relevant or material to the subject matter

of this action.

        7.        Respondent’s general objections are incorporated into and continue throughout its

responses to the specific Requests.

            OBJECTIONS AND RESPONSES TO SPECIFIC INTERROGATORIES

        Subject to and without waiving the foregoing general objections and reservations, which

Respondent hereby incorporates into each response given below, Respondent responds to the

specific interrogatories as follows.

Interrogatory No. 1:

       Identify
             fy all MCC inmates tested forf COVID-19 since March 1, 2020, includingg each
inmate’s symptoms
           y p       prior
                     p     to testing,
                                    g who performed
                                           p f        the testing,
                                                                g the test results, where the inmate
has been housed since March 1, 2020, the medical treatment pprovided to the inmate duringg that
time, what institution or facility provided the treatment, and when the medical treatment was
provided..

       Response: Respondent objects to Interrogatory No. 1 on the specific grounds that it is
vague and overbroad,, and that it calls for the pproduction of information protected
                                                                           p         by
                                                                                      y the Privacyy
Act and HIPAA. Subjectj to and without waivingg the foregoingg g general
                                                                    g       and specific
                                                                                 p       objections,
                                                                                           j
                                                     1
Respondent hereby produces an anonymized chart entitled Quarantine Isolation Flowsheet,


        1
          As explained in Respondent’s Responses to Petitioners’ Requests for the Production of
Documents, we have assigned each MCC inmate a Litigation Number for purposes of this case to
permit the matching of anonymized records. The Litigation Numbers for the named petitioners
are as follows: Cesar Fernandez-Rodriguez (160), Rober Galvez-Chimbo (369), Sharon Hatcher
(177), Jonathan Medina (13), and James Woodson (94). The Litigation Numbers for the four

                                                  3
        Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 5 of 15



p p
prepared  by
           y MCC medical staff,, which contains the requested
                                                        q        information. In addition,, one
inmate (number
        (       293)) was tested at MCC on 5/11/20 because the inmate was scheduled to ggo to
an outside hospital
              p             g oral surgery
                    to undergo           g y (and
                                             (    not because the inmate had any   y symptoms
                                                                                      y p        of
COVID infection),), and the test came back negative.
                                               g        Furthermore,, as explained
                                                                            p        in the response
                                                                                               p
to Document Request
                q      No. 3,, several inmates were tested at the hospital
                                                                     p        p of admissions for
                                                                           as part
non-COVID-related medical treatment. With respect  p to the inmates’ housing    g assignments,
                                                                                       g        , the
Quarantine Isolation Flowsheet provides some information in that regard, as does the response to
Q
Interrogatory No. 3.

Interrogatory No. 2:

         Identify
               fy all MCC inmates who, since March 1, 2020, have been identified
                                                                              f as havingg
COVID-19 symptoms
              y p             f each such inmate, describe where the inmate has been housed
                         and, for
since March 1, 2020, the medical treatment pprovided to the inmate duringg that time, what
institution or facility provided the treatment, and when the medical treatment was provided.
                                                                                           d

       Response: Respondent objects to Interrogatory No. 2 on the specific grounds that it is
vague and overbroad,, and that it calls for the pproduction of information protected
                                                                            p         byy the Privacyy
Act and HIPAA. Subject   j to and without waivingg the foregoing
                                                             g g general
                                                                    g        and specific
                                                                                  p        objections,
                                                                                             j       ,
Respondent
    p        herebyy refers to the Quarantine
                                   Q           Isolation Flowsheet,, pprepared
                                                                         p     by
                                                                                y MCC medical staff,
which contains the requested
                       q        information. With respect
                                                        p to the inmates’ housing   g assignments,
                                                                                          g
the Quarantine
    Q           Isolation Flowsheet provides some information in that regard, as does the
response to Interrogatory No. 3.

Interrogatory No. 3:

         Identify
               fy all MCC inmates who, since March 1, 2020, have been identified
                                                                              f as beingg
vulnerable to COVID-19 and, ffor each such inmate, describe where the inmate has been housed
since March 1, 2020, the medical treatment pprovided to the inmate duringg that time, what
institution or facility provided the treatment, and when the medical treatment was provided.
                                                                                           d

         Response: Respondent objects to Interrogatory No. 3 on the specific grounds that it is
overbroad, and not proportional to the needs of the case, considering the burden of the request is
unlikely to outweigh the benefit. Historic information regarding inmate housing is not available
to the MCC. In light of the foregoing, the requested information can only be obtained by      y BOP
central office information systems
                             y       staff who respond
                                                     p    to data requests
                                                                    q      nationwide. In addition,
because BOP electronic information systemsy       do not specifically
                                                          p         y identifyy inmates who are
vulnerable to COVID-19,, anyy request
                                  q       for this information must be obtained either by:y
(a)                                q y for each inmate;; or ((b)) pperforming
( ) pperformingg an individualized query                                       g a query
                                                                                   q y for the entire
MCC population
        p p        on a specific
                         p       date,, and then removing g the responsive
                                                                    p       inmates from the qquery
                                                                                                  y
results. Without waiving the foregoing general and specific objections, Respondent will provide


additional inmates who may be providing declarations and who Petitioners’ counsel has
indicated have authorized the release of their information (and thus, pursuant to the Court’s order
of May 12, 2020, may be provided) are: Darius Davis (146), Michael Falu (351), Ahmad Naqvi
(527), and Nicolas Sucich (72).

                                                  4
          Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 6 of 15



in response to this interrogatory five “Housing Charts” that reflect the MCC housing information
listed on BOP’s electronic information systems for March 1, 2020, March 15, 2020, April 2,
2020, April 16, 2020, April 30, 2020, and May 14, 2020.

        The charts for March 1, 2020 through April 16, 2020, reflect: (1) the anonymized
Litigation Number associated with the responsive inmate; (2) the unit the inmate was assigned to
on the date reflected in the header; (3) the start date on which the inmate was assigned to that
unit; and (4) the last date on which the inmate was assigned to the unit. The chart for April 30,
2020, reflects: (1) the anonymized number associated with the responsive inmate; (2) the unit the
inmate was assigned to on April 30, 2020; (3) the start date on which the inmate was assigned to
that unit; (4) the last date on which the inmate was assigned to that unit; and (5) the inmate’s
assigned unit on May 14, 2020, 2 To the extent the chart reflects “current,” that is the inmate’s
assignment as of May 14, 2020.

        The inmates ppreviously   y identified byy the Bureau of Prisons as being g at ppotentiallyy greater
                                                                                                     g
risk of developing
                p g serious complications
                                   p          from COVID-19 are assigned  g    to Litigation
                                                                                      g        Nos. 1-205.
To the extent anyy of these inmates have been isolated for confirmed or suspected p        COVID-19
infection,, they
               y additionallyy appear
                                 pp on the Quarantine
                                               Q            Isolation Flowsheet beingg produced
                                                                                         p           in
response
    p      to Interrogatory
                     g    y Nos. 1 and 2. In addition,, Respondent
                                                                p        is producing,
                                                                            p        g, in response
                                                                                               p       to
Document Requestq     No. 3,, a report
                                  p entitled BOP Health Services Activities Report—which
                                                                                   Report—
                                                                                      p t—which it did
not have at the time it responded
                            p                  g to Document Request
                                      in writing                   q     No. 3—which
                                                                               —          lists for each
inmate the dates and times of certain encounters with MCC medical staff since March 1,, though
it does not provide
             p       much information about the substance of those encounters. Respondent     p
notes that this report
                   p does not necessarily    y include all interactions between MCC medical staff
and inmates,, as some such encounters are classified as “administrative encounters” and not
included on this report, and some informal encounters also may not be included in this report.

Interrogatory No. 4:

        Identify all locations within the MCC that have been used to isolate inmates relating to
COVID-19 since March 1, 2020, including the dates on which those locations have been used for
that purpose and the number of inmates in those locations on those dates.



     2
         The following data dictionary is provided to assist in identifying the units:

     Unit B - Unit 2 females
     Unit C - Unit 3 Quarantine Isolation
     E01 to E06 - 5 North
     E07 to E12 - 5 South
     G01 to G06 - 7 South
     G07 to G12 - 7 South
     I01 to I06- 9 North
     K01 to K06 - 11 North
     K07 to K12 - 11 South
     Z01 to Z06 - Special Housing (9 South)

                                                     5
        Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 7 of 15



          Response: Respondent objects to Interrogatory No. 4 on the specific grounds that it is
vague and overbroad. Subject  j to and without waivingg the foregoing
                                                                   g g general
                                                                          g        and specific
                                                                                        p
objections,
   j        , Respondent
                 p        states that the following
                                                  g MCC units have been used to isolate inmates
with confirmed or suspected
                        p       COVID-19 infection since March 1: From March 22 ((when the first
suspected
     p      cases were identified)) until March 29,, MCC isolated inmates in a separate
                                                                                    p      tier of the
Special
 p        Housingg Unit. Since March 30,, MCC has isolated inmates in Unit 3. (In     ( addition,,
newly  y admitted inmates or inmates returningg from outside engagements
                                                                 g g         are qquarantined in Unit
3, and if there is not sufficient room in that unit, in Unit 5-South, Tiers 7 and 8.)

Interrogatory No. 5:

       Identify all units placed in quarantine relating to COVID-19 since March 1, 2020,
including the dates of quarantine and the number of inmates within each unit.

        Response: Respondent objects to Interrogatory No. 5 on the specific grounds that it is
vague and overbroad. Subject
                          j to and without waivingg the foregoing general and specific
objections, Respondent provides the following information:

      Unit          Quarantine Start Date             Quarantine End Date           No. of Inmates
        2                            4/5/20                          4/21/20                    18
     5 South                       3/28/20                           4/14/20                    58
     5 North                         4/7/20                          4/22/20                    88
     7 South                         4/9/20                          4/21/20                    75
     7 North                       3/23/20                           4/24/20                    81
     9 North                         4/8/20                          4/23/20                    86
    11 North                       3/26/20                           4/26/20                    73
    11 South                       3/23/20                           4/12/20                   128

Interrogatory No. 6:

       Identify the size of the MCC’s inmate population on each day since March 1, 2020.

        Response: Respondent objects to Interrogatory No. 6 on the specific grounds that it is
not relevant to Petitioners’ claims. Subject to and without waiving the foregoing general and
specific objections, Respondent provides in response to this interrogatory the document entitled
“Response to Interrogatory No. 6.”

Interrogatory No. 7:

         Identify the number of MCC’s staff members who were working (on duty) at the MCC on
each day since March 1, 2020. For any staff members who were not working due to a positive
test for COVID-19, COVID-19 symptoms, or exposure to other persons with or believed to have
COVID-19, identify for each the reason they were not working (as set forth above) and the dates
they were not working.




                                                  6
        Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 8 of 15



         Response: Respondent objects to Interrogatory No. 7 on the specific grounds that it is
vague and overbroad, unduly burdensome, and calls for the production of information protected
 by the Privacy Act and HIPAA. Subject     j to and without waiving  g the foregoing
                                                                                g g general
                                                                                      g      and
 specific
  p       objections,
             j       , Respondent
                          p          states that as of April
                                                        p 28,, 2020,, there were 242 authorized
ppositions at MCC,, 199 of which were filled. Respondentp      produces
                                                               p          the followingg documents: (a)
                                                                                                    (
 a redacted document entitled Staff Listingg 5-13-20,, which lists all MCC staff who have notified
 the prison
     p      of the results of their test results for COVID-19 and the dates when they were tested,
 were last at work, and returned to work; and (b) a series of documents entitled “INST OPS DIR,”
 which list the number of MCC staff who were on leave on the day in question, as well as the
 number of BOP staff whose normal place of work is not at MCC who were temporarily working
 at MCC on that date (“Staff in on TDY Status”). Respondent has produced such reports for
 March 23 (the first date on which such a report was created), April 6, April 20, May 5, and May
 13. Respondent is not able to produce such reports for each requested date because of the
 burden involved.

Interrogatory No. 8:

       Identify any MCC inmates or staff members who have died since March 1, 2020 and the
cause of death, to the extent such death was caused, or suspected to have been caused, in any
way by COVID-19.

       Response: Respondent objects to Interrogatory No. 8 on the specific grounds that it is
vague and overbroad,, and calls for the pproduction of information protected
                                                                   p         by
                                                                              y the Privacyy Act
and HIPAA. Subject j to and without waivingg the foregoing
                                                        g g general
                                                              g       and specific
                                                                           p       objections,
                                                                                     j       ,
Respondent
   p        states that there are no MCC staff members or inmates whose deaths since March 1,
2020, are known or suspected to be caused by COVID-19.

Interrogatory No. 9:

       Identify all MCC cadre inmates and orderlies, their assigned duties, their assigned work
locations, and their housing locations, for each day since March 1, 2020.

        Response: Respondent objects to Interrogatory No. 9 on the specific grounds that it is
vague and overbroad. Subject to and without waiving the foregoing general and specific
objections, Respondent produces a list reflecting each inmate’s work assignment and a list of
orderlies assigned to COVID-19 sanitation detail.

Interrogatory No. 10:

         Identify all medical personnel working at the MCC since March 1, 2020, including their
names, job titles, medical qualifications, length of employment at the MCC, foreign language
ability, work schedule, and the dates on which they have worked (on duty).

       Response: Respondent objects to Interrogatory No. 10 on the specific grounds that it is
vague and overbroad, and is not relevant to Petitioners’ claims. Subject to and without waiving



                                                  7
        Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 9 of 15



        g g general
the foregoing g             p
                      and specific objections, Respondent provides the following information
about the medical staff at MCC:

 Name                 Title                           Qualif.        Schedule        Foreign
                                                                                     Language
 Robert Beaudouin     Acting Clinical Director        M.D.           M-F 7:30-4:00   French
                      (Aug. 2018-present);
                      Medical Officer (2014-
                      18)
 Cheryl Ancrum        Chief Dentist (Mar.             D.D.S.         M-F 7:00-3:30
                      2019-present)
 Chae Un Chong        Chief Pharmacist (Apr.          Pharm. D.      M-F 7:30-4:00
                      2016-present)
 Chidubem Okafor      Psychiatrist (for approx.       D.O.           M-F 7:30-4:00
                      4 years)
 Terrance Thomas      Health Services Admin.          R.N., Mast.    M-F 7:30-4:00
                      (Mar. 2019-present)             Health Serv.
 Mark Yonnone         Asst. Health Services           Licensed       M-F 7:30-4:00
                      Admin. (Oct. 2016-              paramedic
                      present)
 Ismael Joaquin       Mid-Level Practitioner          Foreign        M-F 6:00-2:30   Spanish
                      (20+ years)                     Medical
                                                      Graduate
 Mandeep Singh        Physician Assistant (for        P.A.           Thu-Mon        Hindi,
                      approx. 3-4 years)                             2:00pm-10:00pm Punjabi
 Yoon Kang            Physician Assistant             P.A.           M-F 7:30-4:00
                      (Apr. 2019-present)
 Sandra Esguerra      Registered X-Ray                               M-F 8:00-4:00
                      Technologist (2009-
                      present)
 Jessibell Mueses     Certified EKG and                              M-F 8:00-2:00   Spanish
                      phlebotomist technician
                      (Feb. 2019-present)

In addition, certain medical staff from other BOP facilities have been brought in to assist MCC
medical staff on a temporary basis. Furthermore, all MCC medical staff have access to a service
called Language Line, which offers telephonic simultaneous translation for healthcare
encounters.

Interrogatory No. 11:

        Describe all actions taken by the MCC since March 1, 2020 to obtain COVID-19 tests
and testing equipment, including who took such actions, when such actions were taken, the
nature of the actions taken, from whom such tests and testing equipment was sought, and the
results of such actions.



                                                  8
        Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 10 of 15



         Response: Respondent objects to Interrogatory No. 11 on the specific grounds that it is
vague and overbroad. Subject  j to and without waivingg the foregoing g g general
                                                                             g        and specific
                                                                                             p
objections,
   j       , MCC placed
                  p        its first order for COVID-19 test kits on 4/10/20,, and has placed
                                                                                            p       several
orders since then. The orders have been pplaced by       y Dr. Robert Beaudouin,, MCC’s medical
director. MCC uses two vendors for these tests: Q       Quest Diagnostics
                                                                   g       (which
                                                                           (        will supply
                                                                                             pp y a
maximum of 10 kits perp order)) and LabCorpp (which(               pp y a maximum of 5 kits per
                                                            will supply                         p order).
As of Mayy 12,, MCC has 32 test kits on hand and has ordered more. Furthermore,, since the
court hearingg on Mayy 4,, MCC has inquired
                                         q        g with BOP as to whether it can get
                                                 again                                    g a rapid
                                                                                                  p
testingg machine for COVID-19. See     S generally
                                          g          y https://www.bop.gov/resources/news/20200424_
                                                          p            pg
expanded_testing.jsp.
expanded
   p             g j p MCC has just
          _testing.jsp.                j received this machine ((on May    y 14)) but it is not yet
operational;
 p           ; MCC medical staff plans
                                     p     to use the machine to test all new inmates and
symptomatic inmates. The machine will have the capacity to perform up to 250 tests per week.




                                                     9
       Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 11 of 15



AS TO INTERROGATORY RESPONSES 1-2 (except with respect to housing assignments), 3-
5, 7 (with respect to staff members who have tested positive for COVID-19), 8 (with respect to
inmates), AND 10-11 ONLY:

       I, Robert Beaudouin, M.D., state under penalty of perjury pursuant to the provisions of 28

U.S.C. § 1746, that these responses are true and correct to the best of my knowledge, information

and belief.

Dated: New York, New York
       May 15, 2020

                                            __s/Robert Beaudouin/JDB_____________
                                            Robert Beaudouin, M.D.
                                            Acting Clinical Director




                                               10
       Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 12 of 15



AS TO THE INMATE HOUSING INFORMATION PROVIDED IN RESPONSE TO
INTERROGATORY NOS. 1, 2, AND 3 ONLY:

       I, Adam M. Johnson, Deputy Regional Counsel for the Northeast Regional Office of the

Bureau of Prisons (“BOP”), state under penalty of perjury pursuant to the provisions of 28

U.S.C. § 1746, that the housing information used to respond to Interrogatory Nos. 1, 2, and 3,

was provided to me by BOP employees whose duties and responsibilities include providing data

and information from BOP’s electronic information systems and the information is true and

correct to the best of my knowledge, information and belief.

Dated: New York, New York
       May 15, 2020

                                             ____s/ Adam M. Johnson/JJH_____________
                                             ADAM M. JOHNSON
                                             Deputy Regional Counsel
                                             Northeast Regional Office
                                             Bureau of Prisons




                                               11
       Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 13 of 15



AS TO INTERROGATORY RESPONSE 6 ONLY:

       I, Adam M. Johnson, Deputy Regional Counsel for the Northeast Regional Office of the

Bureau of Prisons (“BOP”), state under penalty of perjury pursuant to the provisions of 28

U.S.C. § 1746, that the information provided in response to Interrogatory No. 6 was provided to

me by employees at the Metropolitan Correctional Center who have access to this information in

the normal course of performing their duties and responsibilities and the information is true and

correct to the best of my knowledge, information and belief.

Dated: New York, New York
       May 15, 2020

                                             ____s/ Adam M. Johnson/JJH_____________
                                             ADAM M. JOHNSON
                                             Deputy Regional Counsel
                                             Northeast Regional Office
                                             Bureau of Prisons




                                                12
Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 14 of 15
      Case 1:20-cv-03315-ER Document 54-25 Filed 05/27/20 Page 15 of 15



AS TO OBJECTIONS AND RESERVATIONS OF RIGHTS:

Dated: New York, New York
       May 15, 2020

                                   GEOFFREY S. BERMAN
                                   United States Attorney for the
                                   Southern District of New York
                                   Attorney for Respondent

                             By:     /s/ Jean-David Barnea
                                   JEAN-DAVID BARNEA
                                   JESSICA JEAN HU
                                   ALLISON M. ROVNER
                                   Assistant United States Attorneys
                                   86 Chambers Street, 3rd Floor
                                   New York, New York 10007
                                   Tel.: 212.637.2679/26762691
                                   Fax: 212.637.2686
                                   Email: Jean-David.Barnea@usdoj.gov
                                           Jessica.Hu@usdoj.gov
                                           Allison.Rovner@usdoj.gov




                                     14
